DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a system of RFID reader units, comprising a plurality of reader units at least comprising a first reader unit provided with a transmitter for transmitting an electromagnetic interrogation signal comprising a carrier wave which is modulated with interrogation data for interrogating an RFID tag and at least one second reader unit provided with a transmitter for transmitting an electromagnetic interrogation signal comprising a carrier wave which is modulated with interrogation data for interrogating an RFID tag, wherein the system is arranged to receive a reply signal generated by an RFID tag in response to a carrier wave modulated with the interrogation signal received by the tag, wherein the system is arranged such that the first reader unit and the at least one second reader unit, in use, each generate a respective proper carrier wave independently from each other, wherein the carrier waves generated by the first reader unit and the at least one second reader unit are each modulated with identical interrogation data in a mutually synchronized way.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876